FIL                   * Tha
Case: 1:05-cr-00194 Document #: uni*   ed B't.tcs     O;s+ri,"*
                                1109 Filed: 07/20/20 Page          Coor*
                                                          1 of 2 PageID
                            ilor-tlvr"r 0;5{':41 A a l,inrJ I
                                                                        #:5281

         20   2t2o
    $L                            8art.r., DivJ 5,'g n
-Wfeffir$"y r                     71,"n"'o      No. 0r cR                I   1q
                       V.
          $.,f       -i ejcde                H rrtot oblc Ro6q+              w. Gol+le ilan


                              /ulo+:rn   Jo    Se"   I   {le   ,o,   )
           0n L'eg' &o?o n'/ P.ro Je rlol,'on {",
     Corttpatsiona'lc release tpa,t l:tr/ 4 ilol an/
     €tteceJ Oa 7 - L - &olc> . (N.*h in -lha rvtoltbn
     Was $orte etlrrmcll con{:/rnt)ol )"totrrtal|on
     {.,, ,tlh;.l", J                loor  lloaor *o Seol
                          "ri/
     * Ac f € cor J . T c. po l,'Ci     'to iA)c Coor4 ;{
                                    =,
     f l;ld a co, re .1 lj " d 1 puit;n1 a q6'lio
                       i                                                            r',

    rrz,i-f l.)n aao-l[* n"ri,l,,n" : fiow ( t pecl-{"ltg            e

    r epcJl *o hou.- +h< rccorI Sealc/ 1o '
      pr:oh<cJ *k ,/sn1:1t1 o{ vicJin, o{ Seyu.l
     lthutc" IL. con{;/. i+:.1 i aloc me*ion I speak
      o{ il {ounJ in -}Ac compat iiond< y.lca1. /
     kluc|ion , n scdcncc /4ol;on ilorl;^g al * l,
     [s,Ilrm ,+ p^Jc 1 t pojrs lo, tl , ta .rr/
     / 3 . T cespccl4olll 7461i6n 1J"< CoorJ 4o ,Se.l
      6rty prrxnt o( lulu.,z rytcnlion o{ *l; co,l:Jrntia/
     itlot rnr4bn.
    {trL'-p"i;,l,a84t'{av
                                                     il,qor"l{
                                                        vr__ o   ll,, Sobn,,*ew_/J
    P,o. Aar 4ooo
    RocLr.t+</, l.lrl f fqoJ
                                                               d; 7;J";t
                                                                                     o
                                                                                     o
                                                                                     ?
                                                              o       EgB
                        I
                                                              [n      \fi2           ?
                                                              (u      5>o
                                                              .J      vl
                                                              rn           zF ='l        E1
                  -!E
             !:
      -t
      \i:
      N\-
      tY
                                                                           Ee Uz
      ,^t         :                                     -\k
      \J-                                               (^Z                Ou,
      \.:         -                                                        > :. 7
      \):                                                f3!^
                                                         m(/t
      LJ-                                                _\o               -r !I
                                                            :.l ())
                                                                           ol
      N):                          I            r        ,s
      o=l                                       fT)
                                                                           Elrl t^
        .:r
      l\-l                                                                 rn   l\   E
      l\,                          \-           C\                         20   l<   I
      <,r         -
                  :-               i-S.         L                               t.   I

                  =                !>
                                   l[_l
                                   I
                                                    r   o
                                   lr-
                                   I
                                   I
                                   I
                                   I
                                   I

{lr                                I
i)
ilr
t:
+.
 !
H.
".1
tt
h!
rr!
rll
                                                0
                                                \
                                                @
                                 s
                        coNool'
                        r.f;gt+s
                        g.E;eBN
                        EF     Ff          qO
                        9=Qo-r
                        3o:Fod
                         cf x o^
                            O) f       7] t.,
                            RoSq
                             -{rx
                                                                           \m
                                       l                                   #
                                                                           It
                                                                           m


                                                                           C
                                                                                              Case: 1:05-cr-00194 Document #: 1109 Filed: 07/20/20 Page 2 of 2 PageID #:5282
